DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on July 13, 2022, and any subsequent filings.
Claims 1-20 stand subject to restriction.  Claims 1-11, 13, and 14 have been canceled.  Claims 21-30 have been added.  Claims 12 and 15-30 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Election/Restrictions
Applicant's arguments filed July 13, 2022 have been fully considered but they are not persuasive.
Applicant's arguments regarding reversal of the refusal to enter the new claims filed on May 4, 2022, are moot as Applicant has filed new claims and amended the claims originally filed on September 10, 2021.
Response to Amendment
Election/Restrictions
Applicant’s election without traverse of Claims 12-20 in the reply filed on July 13, 2022 is acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 12 and 15-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 15 each recite an "osmotic pressure of the at least one filter membrane" yet solutions not membranes exhibit osmotic pressure.
Claims 19 and 20 each recite "filter system" in line 2 of each claim without indicating whether this is the same filter system as recited in the preamble.
The dependent claims not specifically detailed above contain the limitations of the recited claims and thus are rejected for the same reasons.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter in independent Claim 12:  provided Applicant can overcome the indefiniteness rejection, the closest prior art, Fabig, International Publication No. WO2007/147198 A1, discloses the claimed structure of independent Claim 12 but does not disclose the control scheme.  The control schemes based upon equation (3) in Delgrange, et al., "Modelling of ultrafiltration fouling by neural network," Desalination, 118:213-227 (1998), equation (1) in Delgrange-Vincent, et al., "Neural networks for long term prediction of fouling and backwash efficiency in ultrafiltration for drinking water production," Desalination, 131:353-362 (2000), and equation (1) in Cabassud, "Neural networks: a tool to improve UF plant productivity," Desalination, 145:223-231 (2002) do not appear to not disclose the specific control scheme recited in independent Claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779